Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 1 of 36 PageID #: 7484




                           Exhibit 6
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 2 of 36 PageID #: 7485
                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



    7/22/17, 7:52 PM - Jennifer Powers: <Media omitted>

    7/22/17, 7:58 PM - Howie Rubin: Text her back and say I switched phones and have the same # but
    never got her message.



    7/23/17, 12:35 PM - Howie Rubin: So I did hear from Stephanie last nite. Same message. I think u could text
    back something like "I think it's a good idea for u to move ahead w new implants. I believe according to r
    agreement w still owe u 5k for new ones. I can check when I get back to the city tomorrow evening"

    7/23/17, 12:35 PM - Howie Rubin: Or something like that



    7/23/17, 2:12 PM - Jennifer Powers: Check reStephanie



    7/24/17, 11:04 AM - Howie Rubin: Hey, I'm going to c Macey tomorrow. Can u get hold of her? Around
    4pm.

    7/24/17, 11:42 AM - Jennifer Powers: Yes for sure



    7/24/17, 7:41 PM - Howie Rubin: Is Macey set for tomorrow?

    7/24/17, 9:08 PM - Jennifer Powers: Yes she is!

    7/24/17, 9:09 PM - Jennifer Powers: She lands at 12:50

    7/24/17, 9:22 PM - Howie Rubin: Okay!



    7/25/17, 3:06 PM - Jennifer Powers: What are the plans for Macey tonight?

    7/25/17, 3:11 PM - Howie Rubin: Im heading over around 430, 3-4hrs just at Condo!

    7/25/17, 3:14 PM - Jennifer Powers: Oh nice! Ok

    7/25/17, 3:19 PM - Howie Rubin: Wine then sex!



    8/1/17, 9:50 PM - Jennifer Powers: So Kristina next court date is next weds...she said he lawyer wants her
    to come in Monday to speak...which would mean an extra night at the hotel.

    Do you want me to book that?

    8/1/17, 10:01 PM - Howie Rubin: Of course




                                                                                                 JP_0000003
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 3 of 36 PageID #: 7486
                           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



    8/18/17, 9:44 PM - Jennifer Powers: I wonder if she's on Eros!!!!

    8/18/17, 9:44 PM - Jennifer Powers: I'll look

    8/18/17, 10:01 PM - Howie Rubin: Good question!

    8/18/17, 10:01 PM - Howie Rubin: She'd be under an alias maybe



    8/20/17, 11:54 AM - Jennifer Powers: Ehhhhhh yeah I guess ok, I really don't have an opinion. Better
    than if you told me Kristina Hillary



    8/20/17, 1:13 PM - Jennifer Powers: I think you need to be gentle if you see              What if it's a set
    up...she is a good
                Kristina
    friend of
                                                                                                   Kristina
    8/20/17, 1:14 PM - Jennifer Powers: I think you need to be extremely careful with anyone                  sets you
    up with...now that she's gone MIA, looks more and more like a set up

    8/20/17, 1:33 PM - Howie Rubin: Okay, let me think

    8/20/17, 1:34 PM - Jennifer Powers: Yeah that whole group knows what's going on. NDA means nothing
    I'm afraid

    8/20/17, 2:16 PM - Howie Rubin: Guess I'll cancel on her.

    8/20/17, 2:16 PM - Howie Rubin: Maybe Macey

    8/20/17, 2:16 PM - Howie Rubin: Although probably really doesn't make a difference.

    8/20/17, 2:21 PM - Jennifer Powers: Well it's up to you, just feel like you're being watched with that
    crew

    8/20/17, 2:29 PM - Howie Rubin: Id really like to see her, she's really fun.et me think



    8/22/17, 10:15 AM - Jennifer Powers: Macey was asking me to come, I told her "no" bc I didn't think you
    were expecting her...

    8/22/17, 12:46 PM - Howie Rubin: I texted her at some point to come but I just don't her "no" now. Not
    really up for it.

    8/22/17, 1:05 PM - Jennifer Powers: I didn't think you would be



    8/29/17, 10:53 PM - Howie Rubin: I had invited Macey for tomorrow and she bought her own ticket and I
    realize that was stupid . Can u text her in the am and send her 2k?

    8/29/17, 10:53 PM - Howie Rubin: She had bought her own ticket.



                                                                                                     JP_0000010
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 4 of 36 PageID #: 7487
                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



    9/7/15 6:52 PM: Can you send me Rosemarie contact info?



    9/9/15 9:37 AM:   Moira landed!


    9/9/15 8:50 PM: OK!!!! Where is   Moira
    9/9/15 8:50 PM: Howie: Condo.



    9/9/15 8:51 PM: Howie: Didn't work tonite.

    9/9/15 8:51 PM: It never works with   Moira
    9/9/15 8:51 PM: Howie: Once!



    9/29/15 10:56 AM: Howie:   Moira is coming in tomorrow.
    9/29/15 10:57 AM: Cool! She's booking her own flight?

    9/29/15 10:59 AM: Howie: Yup!



    9/30/15 11:50 PM: How are you!

    10/1/15 12:28 AM: Are you OK?

    10/1/15 12:37 AM: Howie: Drunk, no sex as usual!

    10/1/15 12:37 AM: WHY??!

    10/1/15 12:38 AM: Howie: ???

    10/1/15 12:38 AM: Where is   Moira


    10/1/15 12:47 PM: So what happened last night with   Moira
    10/1/15 12:49 PM: Howie: She was supposed to meet me w          for drinks and she fell asleep. I should
    have just blown     off and gone over there.

    10/1/15 12:50 PM: Howie: She didn't wake up till around 10pm.

    10/1/15 12:50 PM: Howie: I should have just gone back to the condo.

    10/1/15 12:50 PM: Howie: Let's send her 2500 anyway.

    10/1/15 12:51 PM: Check re 2500. Why didn't you go back over?




                                                                                              JP_0000015
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 5 of 36 PageID #: 7488
                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



    10/1/15 12:51 PM: Drunk?

    10/1/15 12:55 PM: Howie: I was having fun w                was there and her bfriend

    10/1/15 12:56 PM: Ahhhh gotcha. As long as you had a good time, I get worried of course!

    10/1/15 12:57 PM: Howie: It was fine. But I should have gone over.

    10/1/15 12:58 PM: Yeah, you're quite sensitive these days.

    10/1/15 12:58 PM: ...all these girls want to do is please you.

    10/1/15 1:00 PM: Howie: Yeah.



    10/6/15 3:01 PM: Btw, you got a pkg from     Moira .want me to open it?
    10/6/15 3:01 PM: Something she overnighted?

    10/6/15 3:01 PM: Howie: Sure!

    10/6/15 3:01 PM: Howie: Wow!

    10/6/15 3:01 PM: Howie: Did u pick up coat?

    10/6/15 3:02 PM: Pfffffft YES!!

    10/6/15 3:02 PM: Want me to leave at bat cave or drop to 120?

    10/6/15 3:16 PM: Image

    10/6/15 3:16 PM: Image

    10/6/15 3:17 PM: Howie: I think she took them by accident. :)

    10/6/15 3:18 PM: Oh ok!

    10/6/15 3:18 PM: I left your jackets!

    10/6/15 3:18 PM: Try them on today! They're on your bed

    10/6/15 3:26 PM: Howie: Okay!



    10/11/15 12:35 PM: Also...schedule for this week...more importantly for tomorrow, seems like I need to
    book this Macey chick?

    10/11/15 12:40 PM: Howie: Yes on Macey No one tues or weds. LA on thurs.

    10/11/15 12:52 PM: Check!!

    10/11/15 12:53 PM: What time will you see Macey tmrw?

    10/11/15 12:54 PM: Howie: 3pm.




                                                                                               JP_0000016
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 6 of 36 PageID #: 7489
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER



    11/2/15 8:53 PM: Howie: I don't know when she's getting there

    11/2/15 8:53 PM: Yeah, I reached out to her, hadn't heard back

    11/2/15 9:08 PM: Howie: Check!



    11/3/15 3:08 PM: Howie: Did u hear from    Moira
    11/3/15 3:10 PM: Yes I did!

    11/3/15 3:10 PM: All is good.             is going over around 10 or 11

    11/3/15 3:10 PM: Howie: Okay, great!



    11/3/15 9:12 PM: ۬۬۬ bc you're seeing      Moira tomorrow!!


    11/4/15 3:50 PM: Howie: Can u get fruit and cheese at 5pm pls, tell Moira its coming.

    11/4/15 3:51 PM: Check!



    11/4/15 8:17 PM: How are you!

    11/4/15 8:24 PM: Howie: Just getting to condo, went out for dinner.



    11/4/15 9:14 PM: What happened to      Moira
    11/4/15 9:15 PM: Howie:



    11/6/15 6:09 PM: ...am I sending   Moira a paypal?
    11/6/15 6:16 PM: Howie: Not yet



    11/12/15 2:23 PM: Yes, the place is scheduled to be cleaned tomorrow. Lmk if Macey needs to be
    booked...she's been texting me.



    11/12/15 3:58 PM: Howie: Let's have Macey come.

    11/12/15 4:23 PM: Ok, I'll reach out to her. What time will you see her?

    11/12/15 5:40 PM: Howie: 130




                                                                                            JP_0000019
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 7 of 36 PageID #: 7490
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




    11/13/15 9:43 AM: Macey is on her flight, lands at 11



    11/13/15 1:24 PM: Have fun with Macey

    11/13/15 1:24 PM: She seems like a sweetheart!

    11/13/15 1:25 PM: Howie: Thanks!



    11/13/15 4:55 PM: How are you!

    11/13/15 4:59 PM: Howie: Still drinking w Macey

    11/13/15 5:00 PM: Ha!!!! I wouldn't be able to drink right now if my life depended on it!!!

    11/13/15 6:10 PM: How are you feeling!

    11/13/15 7:39 PM: Hey!

    11/13/15 10:16 PM: Hey! Hope you're OK over there!



    11/13/15 10:19 PM: Howie: Nite nite. I'm in so much trouble...

    11/13/15 10:19 PM: WHY?

    11/13/15 10:19 PM: Out late?

    11/13/15 10:19 PM: Howie: I was supposed to be home by 6 or 7

    11/13/15 10:20 PM: Shit, I was wondering. Guess it was a good night?

    11/13/15 10:20 PM: Howie: Yes, but I'm in trouble.

    11/13/15 10:21 PM: Fuck. I'm sorry...I hope you can tread water.

    11/13/15 10:21 PM: It will work out..things will be better tomorrow

    11/13/15 10:28 PM: Howie: I need a really good story.



    11/14/15 2:50 PM: Do you want me to paypal Macey ? And what about                Everyone else has been
    taken care of...

    11/14/15 2:54 PM: Howie: Yes on both of them. I hope             is happy w her 10k!

    11/14/15 2:54 PM: So           10k?

    11/14/15 2:54 PM: Macey 5




                                                                                                  JP_0000020
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 8 of 36 PageID #: 7491
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 9 of 36 PageID #: 7492
                         CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER




    1/13/16 5:12 PM: (check re    Moira and cheese)


    1/14/16 2:43 PM: Have fun with     Moira
    1/14/16 2:45 PM: Howie: Yup!



    1/14/16 3:23 PM: Howie: Did lavo group just open new place called "vandal"?

    1/14/16 3:25 PM: The grand opening is this weekend!

    1/14/16 3:25 PM: Are ppl talking about it?

    1/14/16 3:33 PM: Howie:    Moira knew about it!
    1/14/16 3:49 PM: Cool!

    1/14/16 5:49 PM: How is everything?!

    1/14/16 6:28 PM: Howie: I'm on the way to dinner, nice aafternoon.

    1/14/16 6:30 PM: Great!!

    1/14/16 6:30 PM: I'm glad to hear that ٝ

    1/14/16 8:57 PM: Howie: Very nice dinner!

    1/14/16 8:57 PM: Howie: Also, did u know Moira is spending the nite?

    1/14/16 8:59 PM:          says it was fun!!

    1/14/16 9:00 PM: And yes I knew that about Moira ٝ

    1/14/16 9:00 PM: I had spoken to her!

    1/14/16 9:01 PM: Howie: Check!

    1/14/16 9:19 PM: 5k for   Moira
    1/14/16 9:25 PM: Howie: Yes



    1/20/16 2:21 PM: Howie: Or Macey and              together?

    1/20/16 2:21 PM: No! They hate each other




                                                                                  JP_0000024
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 10 of 36 PageID #:
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                       7493


  1/25/16 2:15 PM: Howie: Also, can u get hold of Macey and arrange for her? I have a conf call from 2-
  3pm, so ill see her after that. (For weds)

  1/25/16 2:18 PM: Yes sir! Will do



  1/25/16 7:24 PM: Howie: Did Macey confirm for weds?

  1/25/16 8:00 PM: Nope, no Macey ! She hasn't answered me



  1/25/16 8:50 PM: Macey can come!

  1/25/16 9:43 PM: Howie: Okay!

  1/25/16 10:14 PM: What time will you see Macey Weds?

  1/25/16 10:31 PM: Howie: 4ish

  1/25/16 10:32 PM: Check. I'll have her here before



  1/26/16 1:03 AM: Check re       tmrw and Macey is booked...arrives Weds at 12:30



  1/27/16 4:04 PM: What time are you going to see Macey !

  1/27/16 4:06 PM: Howie: Just got in cab.

  1/27/16 4:06 PM: Nice!

  1/27/16 4:07 PM: I assume yall are going to eat?

  1/27/16 4:07 PM: Howie: Play first, food after!

  1/27/16 4:07 PM: AMAZING IDEA!!

  1/27/16 4:10 PM: Howie: Much better!

  1/27/16 4:11 PM: Have fun!



  1/27/16 7:27 PM: Howie: I'm on way home, wonderful time, she just wanted to take a bath!

  1/27/16 7:28 PM: Awesome!!!!! I love that you're home so early!!!!! Get in a habit of this!!!

  1/27/16 7:28 PM: Howie: Yes, and not plastered!

  1/27/16 7:42 PM: Such a good feeling right??!

  1/27/16 7:42 PM: I feel so proud of you!!! Everyone is happy




                                                                                              JP_0000025
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 11 of 36 PageID #:
                    CONFIDENTIAL - SUBJECT
                                      7494 TO PROTECTIVE ORDER


  5/4/16 3:56 PM: Howie: She wants me to invite Macey also!!

  5/4/16 3:58 PM: I thought they hated each other??

  5/4/16 4:03 PM: Howie: She wants to beat Macey ! Lolol!

  5/4/16 4:06 PM: OMG! HA!!!! Shit

  5/4/16 4:10 PM: Howie: Right?



  5/4/16 5:27 PM: Howie: So ill see Moira tomorrow, but later, around 4 or 5.

  5/4/16 5:38 PM: OK check!



  5/4/16 8:25 PM: Howie: Have u been in touch w    Moira
  5/4/16 8:27 PM: Yes I have been. She's going over tomorrow afternoon...I told her you would be there 4
  or 5

  5/4/16 8:27 PM: Howie: Perfect!



  5/5/16 10:21 AM: Howie: 345 is good, then ill go see   Moira


  5/5/16 3:42 PM: Howie: Cancel the food, going to meet Moira at wayfarer.

  5/5/16 3:44 PM: Howie: Ill call u at 4.

  5/5/16 3:45 PM: Omg hahahaaa



  5/7/16 4:09 PM: Howie: Looks like Macey and             want to come up together on tues...



  5/9/16 1:17 PM: BTW, I never booked Macey to come tmrw...did you decide 100% to see both girls?

  5/9/16 1:17 PM: Howie: haven't decided, feels like a lot of "work"!



  5/10/16 4:27 PM: Guess I need to do paypals!!

  5/10/16 4:27 PM: Image

  5/10/16 4:27 PM:   Moira sent this to me
  5/10/16 4:31 PM: Howie: It didn't end well, send her 3500




                                                                                            JP_000003
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 12 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7495
                                        TO PROTECTIVE ORDER



  6/28/16 11:46 PM: Howie: Drunk! At condo.....

  6/28/16 11:47 PM: I'm glad yall at the condo!!

  6/28/16 11:49 PM: Howie: Yeah!

  6/29/16 12:16 AM: Goodnight Slick! Have fun and text me in a bit! XoXJRP Ԁ

  6/29/16 12:21 AM: Howie: Xoxoxxooxxo

  6/29/16 9:47 AM: Good morning how did last night end?!

  6/29/16 11:03 AM: Howie: great! Macey wants to stay in condo till tomorrow, I said okay.

  6/29/16 11:14 AM: OK, I'll cancel the maid

  6/29/16 12:07 PM: Howie: Check when she wants to leave tomorrow.

  6/29/16 12:07 PM: She's leaving tonight

  6/29/16 12:09 PM: Howie: Oh! Okay.



  6/29/16 4:14 PM: How much of a PayPal for         What about Macey and this other chick?

  6/29/16 4:31 PM: Howie: Let me focus when I'm on the road tonite.

  6/29/16 4:32 PM: OK!



  7/19/16 2:40 PM: Howie: Who for friday???

  7/19/16 3:10 PM:            Macey ?




                                                                                             JP_0000040
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 13 of 36 PageID #:
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                       7496


  8/1/16 3:34 PM: Howie: Macey coming tomorrow. Ill see her around 6pm.

  8/1/16 3:36 PM: We just landed! And check re Macey



  8/1/16 7:28 PM: Howie: Is Macey booked??

  8/1/16 7:31 PM: Yes she is

  8/1/16 7:33 PM: Howie: Check!



  8/1/16 11:41 PM: Howie: Uv got to cancel Macey tomorrow for me,               going nuts.

  8/1/16 11:43 PM: Oh no!! I will.

  8/1/16 11:43 PM: I hope things are OK ۬

  8/1/16 11:44 PM: Howie: Never mind, ill see her for a few hrs

  8/1/16 11:45 PM: OK, I'll leave it. If anything changes, we can sort it in the morning.

  8/1/16 11:45 PM: Macey is capable of missing her flight anyways.



  8/2/16 10:43 AM: Howie: I am going to see Macey tonite, I have a "tennis" excuse all set up. Not sure
  what time yet.

  8/2/16 10:43 AM: OK cool. She made her flight, lands at 3pm

  8/2/16 10:44 AM: Howie: Probbaly around 7.

  8/2/16 10:47 AM: Roger that



  8/2/16 2:44 PM: Macey just landed, is 7pm meeting still a good time for you?

  8/2/16 2:53 PM: Howie: Probably closer to 8!            wants to go to movies at 530.



  8/2/16 8:05 PM: Maybe Macey could stay an extra day? Could you see her tmrw?

  8/2/16 8:05 PM: Howie: After golf? Maybe, not sure, let me think for a bit.



  8/2/16 8:10 PM: Well lmk if you want me. To speak to Macey about staying...

  8/2/16 8:13 PM: Howie: I just texted and she said yes, I told her she could do spa during the day.

  8/2/16 8:13 PM: Howie: Let me just think for sure.




                                                                                               JP0000041
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 14 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7497
                                        TO PROTECTIVE ORDER




  8/2/16 10:36 PM: What are we doing with Macey ? Do I need to change her flight?

  8/2/16 10:51 PM: Howie: Yes, I'm seeing her after golf, probaably around 4pm. Can u text her?

  8/2/16 11:07 PM: Yes of course



  8/3/16 2:17 PM: Will you and Macey be going out? Or would you like for me to order cheese and fruit?

  8/3/16 2:33 PM: Howie: Well, go red eye grill.

  8/3/16 2:34 PM: Check!



  8/17/16 12:52 PM: Howie: I'm seeing these 2 girls monday.

  8/17/16 12:52 PM: Howie: Image

  8/17/16 1:25 PM: Who are they coming from?

  8/17/16 2:39 PM: Howie:

  8/17/16 2:39 PM: Howie: Ill send u their info.

  8/17/16 2:48 PM: Howie: Hillary     Lawson
  8/17/16 2:48 PM: Howie: Kristina Hallman

  8/17/16 3:03 PM: Howie: Fruit and cheese at 430 pls.



  8/17/16 3:44 PM: Will I be booking the girls flights?



  8/17/16 4:07 PM: Howie: Yes, u will book their flights and have them sign ndas pls.

  8/17/16 4:08 PM: Howie: But don't book flight yet. I'm texting w them now.



  8/17/16 4:11 PM: I'll introduce myself via whatsapp and wait for you to tell me to book

  8/17/16 4:13 PM: Howie: Sounds good!




                                                     and Hillary both are very sweet. Just waiting the go ahead
                                          Kristina
  8/17/16 10:00 PM: I've spoken to both
  from you to book




                                                                                                     JP_0000042
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 15 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7498
                                        TO PROTECTIVE ORDER



  8/17/16 10:58 PM: Howie: Illet u know in the am.



  8/18/16 12:15 PM: Howie: U can book those flights for monday for those girls

  8/18/16 12:16 PM: OK cool!



  8/18/16 6:07 PM: I hope she's not plucking these girls off the Internet...I hope she knows them. I'm
  surprised you're still speaking to her is all.

  8/18/16 6:20 PM: Howie: She knows one of them.



  8/18/16 8:31 PM: What time will you be seeing the girls on Monday?

  8/18/16 8:33 PM: Howie: Thinking 430pm drinks at viceroy.

  8/18/16 8:34 PM: Check...the only non stop flight for Hillary gets in at 2pm

  8/18/16 8:34 PM: Is this OK with you?
                                   Kristina
  8/18/16 8:37 PM: ...I can have              land around the same time at JFK...I would meet them at the condo
  around 4?

  8/18/16 9:00 PM: Howie: Sure, that's okay. I can take them out at 5 also.

  8/18/16 9:01 PM: Okie dokie

  8/18/16 9:02 PM: ...just waiting to hear back from Hillary .only non stop flight out Tuesday is at 8am. I
  want to give her the option of taking a flight with stops.

  8/18/16 9:04 PM: ...if 8am is too early

  8/18/16 9:06 PM: Howie: Where does she live??

  8/18/16 9:07 PM: Daytona Beach

  8/18/16 9:07 PM: Jetblue flies direct. Only airline

  8/18/16 9:16 PM: Howie: Orlando airport is 1hr away, just have her fly out of orlando

  8/18/16 9:18 PM: She told me specifically Daytona.

  8/18/16 9:18 PM: Howie: Well give her a choice of the early flight or a later flight out of orlando

  8/18/16 9:19 PM: ...or a flight with a stop

  8/18/16 9:19 PM: Check!

  8/18/16 9:41 PM: She wants the 8am! I'm getting the girls booked now

  8/18/16 10:13 PM: Howie: Weird!!



                                                                                                   JP_0000043
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 16 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7499
                                        TO PROTECTIVE ORDER




  8/18/16 11:04 PM: Both girls are booked and on board for Monday...they know I'm meeting them at 4 at
  the condo.

  8/18/16 11:04 PM: ...they're both really sweet and have been easy to work with...good sign!

  8/18/16 11:06 PM: Howie: Let's see!!!

  8/18/16 11:06 PM: Howie: How they look good!

  8/18/16 11:07 PM: Howie: The one girl is     !!! ‫ق‬

  8/18/16 11:08 PM: Hahhaaaa!!! I noticed she was older!! Hahahhahaaaa!!

  8/18/16 11:08 PM: ۬



  8/19/16 8:18 PM: Howie: Stephanie Caldwell



  8/19/16 8:18 PM: Howie:

  8/19/16 8:18 PM: Howie: This girl I'm seeing weds.

  8/19/16 8:34 PM: Is this another through         ???!!

  8/19/16 8:33 PM: Howie: Yes.

  8/19/16 8:34 PM: OMG!!! WHY?



  8/19/16 8:40 PM: I'll need                   please...also what time will you see her on Weds?

  8/19/16 8:42 PM: Howie: Getting it.

  8/19/16 8:42 PM: Howie: I've got to figure what time.

  8/19/16 8:47 PM: Howie: Image

  8/19/16 8:51 PM: The girl on the right looks familiar. She may be a club girl that runs with my friend in
  Miami.

  8/19/16 8:53 PM: Howie: Really??

  8/19/16 8:54 PM: She looks familiar. Maybe she was a cocktail waitress at LIV

  8/19/16 8:55 PM: God, I just get so worried about these girls...I hope freako knows her?

  8/19/16 8:55 PM: Where does she live?

  8/19/16 8:57 PM: Howie: Not sure




                                                                                               JP_0000044
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 17 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7500
                                        TO PROTECTIVE ORDER



  8/22/16 7:29 PM: How are you guys!

  8/22/16 7:38 PM: Howie: They're really nice, but so skany!

  8/22/16 7:56 PM: Hahahaaa!! YES!!!

  8/22/16 7:57 PM: Hillary looks like she's 40

  8/22/16 8:25 PM: Howie: 50!

  8/22/16 9:51 PM: What are yall doing?

  8/22/16 11:25 PM: Are you OK?

  8/22/16 11:28 PM: Howie: They were great, fun and sexual. Not ""repeats".

  8/22/16 11:28 PM: Well that's good news at least! Not a total waste!!

  8/22/16 11:30 PM: Howie: They're not pretty, but fun and nice and sexually.



  8/23/16 12:10 AM: I don't think you could have stomached staying out with those two!! ۬

  8/23/16 12:11 AM: Howie: Nope!

  8/23/16 12:11 AM: Were they nosey at all?!

  8/23/16 12:12 AM: I can't believe that girl looked so old!

  8/23/16 12:16 AM: Howie: Not nosey, extremely friendly and considerate and nice. Really totally
  sweet!!



  8/23/16 11:45 AM: Howie: The girls were great last nite. Not that pretty but friendky, nice and
  appreciative!! And sexual!

  8/23/16 11:45 AM: Howie: Really a fun nite! They loved the condo.

  8/23/16 11:46 AM: Yes! I've been speaking to both today, they're both really appreciative and "I hope
  he liked me!!"

  8/23/16 11:46 AM: Image

  8/23/16 11:46 AM: This was left for you...

  8/23/16 11:46 AM: Howie: Finally some good girls!

  8/23/16 11:47 AM: Yes, just fun girls that you can let go with!



                                                                amd Hillary r good friends w Rosemarie !!
                                                     Kristina
  8/23/16 3:55 PM: Howie: Omg! Forgot to tell you,




                                                                                                    JP_0000048
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 18 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7501
                                        TO PROTECTIVE ORDER



  8/24/16 6:24 PM: I feel worse about you having to hang out with

  8/24/16 6:25 PM: Howie: It will be fine.



  8/24/16 8:22 PM: How are yall?

  8/24/16 8:47 PM: Have you ditched                       yet?

  8/24/16 8:47 PM: Howie: Yes!



  8/25/16 10:00 AM: Of course Stephanie missed her flight...she said she rescheduled it, who knows! ‫۔‬

  8/25/16 10:42 AM: Howie: Jesus.... ‫ق‬

  8/25/16 10:52 AM: She's staying till Saturday! Not at the condo...my guess is with                                  !



  8/25/16 11:16 AM: Howie: Yes w          .

  8/25/16 11:18 AM: Oh yeah, I already said no, leave the condo!! ‫۔۔‬

  8/25/16 11:18 AM: They tried!!

  8/25/16 11:22 AM: Howie: Good! If we had a good nite that would have been different.


                                               Kristina
  9/19/16 1:13 PM: Howie:             thurs,              fri

  9/19/16 1:14 PM: Yes, dinner is confirmed!

  9/19/16 1:15 PM: OK! I will reach out to                       and Kristina

  9/19/16 1:15 PM: What time will you see them on Thurs//Fri?

  9/19/16 1:16 PM: Howie: Not sure yet.

  9/19/16 1:16 PM: Howie: Confirming w them now.



  9/20/16 12:34 PM: Howie: Okay, so                can't make it cause she's moving friday. So here's the plan:

                                                                                                     and Stephanie
                                                                                          Kristina
  9/20/16 12:36 PM: Howie: Thurs-                 , fri -                       , sat -

  9/20/16 12:37 PM: Check!
                                                                                                                           Kristina
  9/20/16 12:37 PM:            is booked already, so we're good...I'll reach out to                                  and              and
  Stephanie


  9/20/16 12:48 PM: What time will you see the girls Friday and Sat?




                                                                                                                           JP_0000051
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 19 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7502
                                        TO PROTECTIVE ORDER



  9/20/16 1:16 PM: Howie: Late afternoon, probably 4 or 5.

  9/20/16 1:17 PM: OK cool



                                                  and Stephanie arrive?
                                       Kristina
  9/24/16 1:21 PM: Howie: When do

  9/24/16 1:25 PM: They just landed



  9/24/16 1:55 PM: Howie: What should I do w they girls? Dinner 1st?

  9/24/16 2:11 PM: I guess so!!

  9/24/16 2:11 PM: What time will you be seeing them?

  9/24/16 2:16 PM: Howie: 6, But tell them 530!

  9/24/16 2:25 PM: Howie: Maybe tao? Lavo or nobu?

  9/24/16 2:27 PM: I can try Nobu?

  9/24/16 2:31 PM: Howie: Sure!

  9/24/16 2:47 PM: What time?

  9/24/16 3:03 PM: Howie: 6pm



  9/24/16 4:23 PM: Howie: R we set for nobu?

  9/24/16 4:23 PM:          I hadn't heard from and Nobu is sold out...working on Tao or lavo

  9/24/16 4:24 PM: Howie: Ah, okay

  9/24/16 5:10 PM: Yall are confirmed at Tao Midtown 6pm
                                       Kristina
  9/24/16 5:11 PM: Howie: Can u call              and tell her to meet me there? I tried whatsapping her but no
  answer.

  9/24/16 5:17 PM: Sure! I'll call girls now

  9/24/16 5:20 PM: Howie: Let me know.

  9/24/16 5:23 PM: OK, just spoke to Stephanie .they're gonna meet you there

  9/24/16 5:23 PM: Howie: Great!



  9/24/16 5:55 PM: Have fun with the girls...talk to you in a bit

  9/24/16 5:55 PM: Howie: I'm on my way! Ill be lucky if they're there by 630!




                                                                                                    JP_0000052
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 20 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7503
                                        TO PROTECTIVE ORDER



  9/24/16 11:52 PM: Howie: Just book a viceroy room pls.

  9/24/16 11:54 PM: OK.

  9/24/16 11:54 PM: Are they going to trash the condo?

  9/24/16 11:58 PM: Howie: I'm heading back to walk them to viceroy

  9/24/16 11:59 PM: OK, room is booked...

  9/24/16 11:59 PM: Room is under Stephanie Caldwell

  9/24/16 11:59 PM: Howie: Check!

  9/25/16 12:00 AM: Hotels.com confirmation # 132 767 172 841

  9/25/16 12:00 AM: Howie: Thanks!!

  9/25/16 12:01 AM: Yes! I don't understand what's going on though



  9/25/16 3:46 AM: Howie: Great nite, they r staying till tues!!
                                                                  Kristina
  9/25/16 3:57 AM: Howie: I think they r leaving. 5k to                      tomorrow.
                                    Stephani
  9/25/16 3:57 AM: Howie: I gave               cash

  9/25/16 7:25 AM: Lmk the final word!

  9/25/16 10:14 AM: Howie: Have u heard from them? It a late nitee, they may want to sleep..

  9/25/16 10:27 AM: I heard from                      that everything ended good

  9/25/16 10:28 AM: The flights not till 2 so they have time

  9/25/16 10:37 AM: Howie: Yay! Great!!!!!

  9/25/16 10:37 AM: Howie: Got rough, fun rough, but rough!

  9/25/16 10:37 AM: Good!! But I hope everyone is happy?

  9/25/16 10:47 AM: Howie: I think so!                boobs were bruised.

  9/25/16 10:48 AM: Oh noooo, Kristina been sick all night. Stephanie has been taking care of her...no sleep

  9/25/16 10:49 AM: Every girl since                  has puked this week...                 , now Kristina TOO
  MUCH DRINKING



  9/25/16 11:09 AM: Howie: It got really rough jenn, we need to be VERY VERY VERY nice.....

  9/25/16 11:10 AM: Howie: Very important. Trust me.

  9/25/16 11:10 AM: Howie: Very important




                                                                                                 JP_0000055
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 21 of 36 PageID #:
                                   7504
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 22 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7505
                                        TO PROTECTIVE ORDER



  9/27/16 4:01 PM: Check! I'm at Tiffany's now...will put gift and card in the safe.

  9/27/16 4:10 PM: Howie: Thanks!!

  9/27/16 4:17 PM: Of course! I won't ever let you down!

  9/27/16 5:42 PM: I left gift and card with                      at the front desk instead of safe



                                                                 or Kristina
                                                    Stephanie
  9/27/16 6:18 PM: Howie: Any word from


                                   Stephanie
  9/27/16 6:19 PM: ...not today.               should be getting my care pkg tmrw
                                                     Stephanie
  9/27/16 6:23 PM: Howie: Maybe just text        and ask her how she's doing. Say the worse bruises are
  usually 2-3 days after and then they start fading.

  9/27/16 6:28 PM: Yes I'm going to ask her about the pkg too



  9/28/16 9:46 AM: How was last night?

  9/28/16 9:47 AM: Did Macey like the necklace and card

  9/28/16 9:48 AM: Howie: She LOVED it!

  9/28/16 9:49 AM: NICE!!!!! Awwww it's the little things!!

  9/28/16 9:49 AM: Howie: Yes!

  9/28/16 9:49 AM: Should I PayPal her today?

  9/28/16 9:52 AM: Howie: Yup!



  9/28/16 12:29 PM: ...let's switch tracks.. Stephanie Woke up this morning and she's just not better...going
  to see her plastic surgeon in the morning.

  9/28/16 12:29 PM: They're ok. Still pretty bruises and looking like shit honestly. I called my p.s . He said
  my implants are so big I don't have a lot of circulation to that area it can take me weeks to heal properly
  and I can develop complications due to the trauma so he wants to see me first thing tomorrow.

  9/28/16 12:29 PM: He's like your implants are too big and delicate for that type of trauma. your whole
  surgery can be compromised and because your skin is so thin you don't want another surgery . Could go
  bad. I'm stretched to the max. I really hope it doesn't take weeks to heal or anything happens to em
  cause I love them. Im trying to stay positive

  9/28/16 12:29 PM: ***from Stephanie

  9/28/16 12:36 PM: Howie: Oh fuck.....




                                                                                                      JP_0000057
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 23 of 36 PageID #:
                                   7506
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 24 of 36 PageID #:
                                   7507
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 25 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7508
                                        TO PROTECTIVE ORDER




  10/19/16 2:37 PM: Howie: She should either go to emergency at nyc presbyterian or bellevue at 462 1st
  ave. 26th and 1st.

  10/19/16 2:37 PM: Howie: I'm assuming she won't be fflying back tomorrow.

  10/19/16 2:37 PM: Howie: What a mess!

  10/19/16 2:40 PM: The good news is she's finally chilling out...hopefully she can calm down. And
  still wants to meet you.

  10/19/16 2:41 PM: Howie: She must have taken some drugs last nite. I hope she goes to the hospital.

  10/19/16 2:42 PM: Yeah, I'm hoping this              chick takes care of her

  10/19/16 2:42 PM: Howie: Yeah!

  10/19/16 2:43 PM: Howie: If u have to leave that's fine. Just geet     # so we can get updates. Give
        the addresses of ny preb and of bellevue. I'd recommend ny pres.

                                                                 seems better. Last time for Kristina this is more than
                                                      Kristina
  10/19/16 2:53 PM: Roger that. I'm still here,
  anyone can handle...even        is confused

  10/19/16 2:55 PM: Howie: Has to be drugs. I'm not letting her come out or drink.

  10/19/16 2:56 PM: Yeah, she's denying everything

  10/19/16 3:10 PM: Howie: Weird!

  10/19/16 3:10 PM: ...you're confirmed for Vicerory.

  10/19/16 3:10 PM: Howie: Thanks!
                                        Kristina
  10/19/16 3:10 PM: Howie: Can u tell              that she can't "participate" tonite?



  10/19/16 3:12 PM: She wants an IV for fluids and pain...she's wants someone to come to the condo...

  10/19/16 3:14 PM: We're waiting on that friend to come and                         thinks she'll take her to hospital
                                          Kristina
  10/19/16 3:14 PM: I'm at such a loss...            is making herself sick...total anxiety

  10/19/16 3:14 PM: Howie: Sounds like she needs to go to the hospital.

  10/19/16 3:15 PM: Howie: Wish her friend would get there.

  10/19/16 3:15 PM: Howie: What a shit show and I didn't even do anything!

  10/19/16 3:16 PM: She's on the train I guess. RIGHT!??!!

  10/19/16 3:29 PM: I'm calling for an ambulance.

  10/19/16 3:30 PM: Howie: Oh my god...




                                                                                                              JP_0000068
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 26 of 36 PageID #:
                                   7509
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 27 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7510
                                        TO PROTECTIVE ORDER



  11/20/16 9:34 PM: Howie: Great!



  11/21/16 7:52 PM: Howie: Macey is a looney toon!!

  11/21/16 8:18 PM: No shit man!!!

  11/21/16 8:18 PM: Such an airhead!!!

  11/21/16 8:21 PM: Howie: Drugged out also. I'm heading to "writing room" for diiner!

  11/21/16 8:28 PM: Is she going with you?

  11/21/16 8:37 PM: Howie: Hell no! Passed out in bed.          is bartending.

  11/21/16 8:37 PM: Howie: I'm alone.

  11/21/16 8:43 PM: Omg!!!!!!!! Wtf

  11/21/16 8:43 PM: Howie: Its fun!



  11/22/16 4:35 PM: Just wanted to let you know Macey has gotten her other "sugar daddy" to hire a
  lawyer to sue me and investigate nude photos and prostitution allegations that were posted or as she
  thinks "I've shown to everyone". That's gonna really shed some light on Howie, I've let him know he
  should probably get her to stop.          is involved as well. This all started again when I told her she
  shouldn't ask Howie to slap her in public- which he did...because he could have gotten himself in trouble
  here in ATL

  11/22/16 4:35 PM: *****From               ******

  11/22/16 4:52 PM: Howie: Who should text Macey ? Me or you?

  11/22/16 4:54 PM: I'm going to speak to              on the phone tonight to get a handle on what's going
  on. Can we make a plan after that?

  11/22/16 4:54 PM: Howie: Of course. Jesus christ!

  11/22/16 4:54 PM: ۬

  11/22/16 4:55 PM: Howie: Don't pay Macey yet.

  11/22/16 5:04 PM: No, for sure wont

  11/22/16 5:07 PM: Howie:             sent me same message.

  11/22/16 5:08 PM: Howie: Let's talk w              and then try to talk w Macey and get her side of it.

  11/22/16 5:14 PM: Image

  11/22/16 5:14 PM: ...from




                                                                                                 JP_0000077
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 28 of 36 PageID #:
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                       7511




  12/21/16 4:14 PM: Howie: I'm about to leave, can ssomeone come clean? Its not that bad.

  12/21/16 4:15 PM:             is going at 6:30

  12/21/16 4:16 PM: Howie: Hillary texting u now for paypal. Fun afternoon.

  12/21/16 4:16 PM: Howie:

  12/21/16 4:17 PM: 5k?

  12/21/16 4:17 PM: Howie: Yup!



  1/16/17 10:00 PM: Howie: I think Macey thurs

  1/16/17 10:28 PM: Want me to hold off on booking her?

  1/16/17 10:31 PM: Howie: Yeah, let's see.

  1/16/17 10:31 PM: Check!



  1/17/17 2:04 PM: Howie:               is going to stay over and ill see her tomorrow. So I'm not going to do
  Macey this week.


                     Kristina
  1/22/17 5:05 PM:      is asking for her flights and hotel back to NY for her Feb 2nd court date...do you
  want me to book this again? The lawyer should still have retainer we already paid.

  1/22/17 5:40 PM: Howie: Coach?

  1/22/17 5:40 PM: Howie: What did we do last time?

  1/22/17 5:40 PM: Howie: She could stay at condo?


                                                  Kristina
  1/22/17 9:49 PM: Yesof course, booked                      Jetblue, stayed in some rickity hotel basically next door to
  the court house


                                       Kristina
  1/25/17 11:13 AM: I. Need to book        as well...her flight for Feb 1st and hotel for the 1st and 2nd. The
  hotel is cheap $250 per night. Called 11 Howard

  1/25/17 11:13 AM: ...is this fine with you?

  1/25/17 11:19 AM: Howie: Yup!




                                                                                                              JPB0000085
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 29 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7512
                                        TO PROTECTIVE ORDER



  1/26/17 4:00 PM: Howie: I found the place I want it's super cute literally next door to Kristina she has the
  exact same one. It comes furnished or unfurnished. It's 2k a month they want first last and security. My
  credit is bad so they may ask for an additional deposit. Hopefully not. But I love it it's in a safe area for
  me and my daughter it's a two bedroom and Kristina right next door ! I would literally do anything Howie
  and never ask you for anything again I'll even try and pay you back when I start working , it can be your
  home away from
                                                                   Kristina
  Home and whenever you come down you can stay with me or             and we can have some serious
  naughty time ٗٗ it would literally be ideal us living next door to each other

  1/26/17 4:00 PM: Howie: *** from Stephanie

  1/26/17 4:03 PM: Howie: I know you have helped me so much before and I really appreciate it but I
  have to move and haven't worked from the scar and boob thing and I was wondering if you could please
  help me one last time. I'm desperate lol you know I hate asking for help . If not just disregard lol

  1/26/17 4:03 PM: Howie: I still want to be one of ur gfs and see you whenever you'de like if you want
  that. I literally am not seeing anyone. Pretty bored here actually. This is my last resort I asked my dad
  and ofcourse nothing. I'm applying at places so I don't have to dance anymore. Just kind of in a pickle
  right now. Anyway love you xoxo let me know if not its cool still love you

  1/26/17 4:07 PM: We met this girl late Aug and You've seen her 2X...the first time you hated her and the
  second time, she got "hurt."

  1/26/17 4:09 PM: Howie: I know jen

  1/26/17 4:08 PM: Obviously it doesn't hurt to ask, and it's obviously up to you. Just seems crazy. It's not
  like it's     or someone.

  1/26/17 4:11 PM: Howie: I'm just letting u know whaats going on.

  1/26/17 4:11 PM: I'm being truthful...you know I've always advised you honestly.

  1/26/17 4:14 PM: Howie: I know. Well I'm thinking about it.

  1/26/17 4:14 PM: OK. Just don't get played

  1/26/17 4:16 PM: Howie: Ha, ok



  1/27/17 8:21 PM: Howie: I'm going to see Macey monday and                   tues



  1/27/17 8:20 PM: Check re Monday and Tuesday. What time will you see Macey ?

  1/27/17 8:22 PM: Howie: Around 5.

  1/27/17 8:21 PM: Cool. I'll hit her up and get her here




                                                                                                  JP_0000087
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 30 of 36 PageID #:
                                   7513
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 31 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7514
                                        TO PROTECTIVE ORDER



  3/13/17 11:36 AM: Howie: Shit.

  3/13/17 11:37 AM: Howie: That's why           didn't respondd to us perhaps.

  3/13/17 12:17 PM: Yeah, I'm sure she's Ben advised not to speak to us

  3/13/17 12:17 PM: *been

  3/13/17 12:19 PM: Howie: Yes



  3/16/17 11:16 PM: Howie: Shit! Moira texted me she's in nyc! I may see her for lunch tomorrow.
  Going to wake up in the morning and see how I feel.



  3/17/17 11:37 AM: Howie: Off to see    Moira
  3/17/17 11:42 AM: Ok!!

  3/17/17 11:42 AM: Have fun!

  3/17/17 11:47 AM: Howie: Thanks!

  3/17/17 4:30 PM: Howie: That was funny!

  3/17/17 4:31 PM: Howie: I had a great time, home now.



  3/17/17 4:30 PM: Yes re       . What aboit   Moira
  3/17/17 4:32 PM: Howie:    Moira , had a great time. She's staying w her friends.
  3/17/17 4:31 PM: Do you want me to pay pal     Moira
  3/17/17 4:32 PM: Howie: Yes, 5k

  3/17/17 4:31 PM: Roger that



  3/17/17 5:11 PM: I sent   Moira 5K
  3/17/17 5:13 PM: Howie: Check!



  3/18/17 9:44 PM: In other news...got this from Macey

  3/18/17 9:44 PM:

  3/18/17 9:44 PM:              posted this on                 I ran a IP address with an attorney and I am
  going to press charges. I told her the first time of this happened again I would go through with it. I know




                                                                                               JP_0000092
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 32 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7515
                                        TO PROTECTIVE ORDER



  5/19/17 9:12 PM: Howie: Schedule next week:                                               monday,          tuess afternoon and were going
  to        party. Macey weds. Hamptons thurs.

  5/19/17 9:15 PM: Ok,           is booked Monday already...should I reach out to Macey ?

  5/19/17 9:21 PM: Howie: Yes, I'm going to see Macey around 330. Just 3-4hrs , only in condo and then
  home.



  5/19/17 9:28 PM: Kk. I'll reach out to Macey



  5/20/17 3:52 PM: Howie: Just got a threatening text from Stephanie that she's going to get a lawyer. Let's
  let r person know. Ill forward u the texts.

  5/20/17 3:51 PM: Yes! Screen shot everything!

  5/20/17 3:53 PM: Howie: Just a heads up

  5/20/17 3:53 PM: Howie: Next person you'll be heads up

  5/20/17 3:53 PM: Howie: Next person you'll be hearing from is my attorney

  5/20/17 3:53 PM: Howie: My tits are fucked

  5/20/17 3:53 PM: Howie: And you beat the shit out of them

  5/20/17 3:54 PM: Howie: I'm done being a little bitch
                                            Kristina
  5/20/17 3:54 PM: Howie: You and                      are best friends huh

  5/20/17 3:54 PM: Howie: You're all sick

  5/20/17 3:55 PM: Howie: * you'll have to show me how to screen shot w this blackberry. Ill forward u an
  email w r conversations.



  5/20/17 3:53 PM: Kkkk

  5/20/17 3:59 PM: I'm looking at her IG and she loks perfectly fine, jumping around etc etc
                                                                                 Kristina
  5/20/17 4:04 PM: Howie: Not sure why she thinks                                           and I r best friends.

  5/20/17 4:04 PM: Howie: U should screen shot or save some of her IG.
                                 Kristina              Stephanie
  5/20/17 4:03 PM: Yeah weird,               and                   must have had a falling out
                                                                     Stephanie
  5/20/17 4:04 PM: I could always reach out to

  5/20/17 4:07 PM: Howie: Let's wait till tomorrow and u can just text and ask how she's doing.
                                      Kristina
  5/20/17 4:08 PM: Howie: Whens                    here in nyc?




                                                                                                                               JP_0000097
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 33 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7516
                                        TO PROTECTIVE ORDER



  5/29/17 3:01 PM: Howie: I'm seeing            tonite, one of Kristina friends tomorrow,         weds,
  thurs.

  5/29/17 3:11 PM: One of Kristina friends? ۬

  5/29/17 3:15 PM: Howie: Sshe just texted that one of her friends is in nyc and sent pictures.

  5/29/17 3:16 PM: Howie: Image



  5/29/17 3:22 PM: She looks "padded" not pretty at all. Has she agreed to everything you do? I just worry
  about this group of girls

  5/29/17 3:25 PM: Howie: She has agreed, I was very explicit.

  5/29/17 3:30 PM: Ok

  5/29/17 3:30 PM: What time will you see her?

  5/29/17 3:33 PM: Howie: Around 6ish.


                                                       Kristina
  5/30/17 10:58 PM: Howie: So 5k for her and 2k for               "finders fee". One time only.

  5/30/17 11:02 PM: Gotcha!



  6/2/17 4:06 PM: Howie: I'm seeing Moira tomorrow at 1pm, she's doing her own flights.



  6/2/17 5:46 PM: Check re   Moira


  6/2/17 7:26 PM: Howie: Can u send Macey 300? She says she's stranded in dallas??

  6/2/17 7:35 PM: Yes of course!

  6/2/17 7:37 PM: Howie: So weird!!

  6/2/17 7:36 PM: Totally!!!!!



  6/11/17 10:37 AM: I'm going to hit up   Moira and ask her about her flight schedule for tomorrow
  6/11/17 10:54 AM: What time will you meet her?

  6/11/17 1:32 PM: Howie: Thinking 2pm, jusdrinks at condo. Meeting                      and      at 6pm (w
   Moira .




                                                                                                  JP_0000100
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 34 of 36 PageID #:
                 CONFIDENTIAL - SUBJECT7517
                                        TO PROTECTIVE ORDER



  6/13/17 11:22 AM: Howie: We went upstairs after RTR. Moira was passsed out in bedroom. Opened
  some wine. Then was like pushing for aa 3some. Or 2some or 1some. It was weird. Anyway, I wasn't
  interwsted and went home, which was good.

  6/13/17 11:22 AM:      gets paid which is why

  6/13/17 11:23 AM: Those girls ‫ ڛ‬are all business ‫ڛ‬

  6/13/17 11:26 AM: Howie: It was ridiculous.

  6/13/17 11:25 AM: Sad

  6/13/17 11:26 AM: Howie: Anyway, not harm done.

  6/13/17 11:27 AM: Howie: No harm done.

  6/13/17 11:25 AM: Right!

  6/13/17 11:27 AM: Howie: I may see Rosemarie tonite, trying to decide.



  6/13/17 11:32 AM: Howie:    Moira just texted shee doesn't use paypal anymore, can u contact her?
  6/13/17 11:32 AM: Yes I will


                                                                             Kristina
  6/13/17 11:48 AM: Oh! Also...           asked me about her flight info!!              told me I would have it. Do
  you still want her tomorrow?

  6/13/17 11:55 AM: Howie: Yes, I want to see her tomorrow :)

  6/13/17 11:57 AM: Howie: I'm going to meet Rosemarie at 4.

  6/13/17 11:57 AM: Howie: Can u put her name at front?

  6/13/17 11:56 AM: Yes cool



  6/13/17 12:10 PM: Howie: I'm sending Rosemarie over at 4pm.

  6/13/17 12:11 PM: Howie: And 2k for     Moira 1k for
  6/13/17 12:11 PM: Cool. Rosemarie is on the list...check re paypals

  6/13/17 12:14 PM: Howie: Remember no "paypal" for        Moira
  6/13/17 12:14 PM: Howie: Wire



  6/13/17 6:12 PM: Is she there yet?

  6/13/17 6:27 PM: Howie: Finally!



                                                                                                       JP_0000102
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 35 of 36 PageID #:
                                   7518
Case 1:17-cv-06404-BMC-SMG Document 242-6 Filed 02/21/19 Page 36 of 36 PageID #:
                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                       7519


  3/10/16 8:28 PM: Howie: Yeah, u can send          5k, I'm giving her friend 2500

  3/10/16 8:29 PM: OK cool. So you want me to PayPal 5k to           and 2500 to Lauren

  3/10/16 8:41 PM: Howie: Yes.

  3/10/16 8:41 PM: Howie: Lauren looked terrible!

  3/10/16 8:46 PM:         actually told me how bad she looks

  3/10/16 8:46 PM: I actually thought she looked bad before!!

  3/10/16 9:21 PM: Howie: It was ridiculous and pissed at         for bringing her.

  3/10/16 9:22 PM: I'm actually surprised you still see      !!

  3/10/16 9:24 PM: Howie: Its a waste!




                                                                                          JP_0000780
